Title: To Thomas Jefferson from Charles Pougens, 9 June 1803
From: Pougens, Charles
To: Jefferson, Thomas


            
              Monsieur
              Paris, Quai Voltaire, No. 10.ce 20 Prairial an xi. 9 Juin 1803. (V. style.)
            
            J’ai l’honneur de vous confirmer toutes mes précédentes et de vous donner avis que, conformément à vos ordres, Je viens d’expédier deux caisses sous la marque JFP. No. 1. et 2. ci joint facture. J’ai établi les prix les plus doux possible et ménagé vos intérêts comme les miens propres. La note des parties manquantes à votre Encyclopédie méthodique était si claire que J’ai pu les réunir toutes et vous en faire expedition. Vous trouverez ci bas, Monsieur, 1o. Note de quelques articles qui feront l’objet d’une troisieme caisse. J’ai déduit les motifs pour les quels ils ne se trouvent pas dans ces deux premières. 2o. Note des articles que je ne vous fournis pas avec causes motivées.
            Croyez, Monsieur, à mon zèle inaltérable. Il est proportionné à ma haute admiration pour votre personne.
            Ci inclus prospectus d’un ouvrage périodique qui a rendu quelques services aux sciences et aux lettres. L’Estimable redacteur de l’Aurora en a déja parlé dans sa feuille. J’ai fait pour la 4e. année des changemens assez considérables au plan de ce journal. Vous trouverez aussi dans cette lettre le programme de mon Dictionnaire Etymologique et raisonné de la langue française au quel je travaille depuis près de vingt quatre ans. J’ai l’honneur d’être avec respect, Monsieur Votre très humble et très obeissant Serviteur
            
              Pougens
            
            
              
                
                  Articles qui doivent former la Caisse No. 3.—
                
                
                  Ouvrage très cher lorsqu’on le demande dans les boutiques J’en attends sous quinze jours un exemplaire dans la vente des livres du feu Prince Monaco.—
                  
                  Corps universel diplomatique par Dumont 8 vol fol
                
                
                
                  J’en attends à pris honnête dans une vente qui doit avoir lieu très incessamnent.
                  
                  Code de l’humanité par felice
                
                
                  même réponse que ci dessus. Cet ouvrage est très rare à Paris
                  
                  Dictionnaire de l’Academie Royale de Madrid.
                
                
                  Je n’ai trouvé à Paris que l’Edition in 4o et je voulais pour vous l’Edit. de Florence. J’ai écrit à mon correspondant. Si cet envoi tardait Je vous enverrais mon propre exemplaire, ce que j’eusse déjà fait s’il eût été mieux conditionné.
                  
                  Dictrio. dell’Academia della Crusca
                
                
                  N.B. Si le hazard d’une vente me fesait trouver quelques uns des articles ci bas cottés Je les joindrais à la susdite Caisse
                
                
                   Articles demandés par Mr Jefferson et qu’on n’a pu encore trouves.
                
                
                  Introuvable à moins du hazard d’une vente
                  
                  Essai historique et chronologique de l’abbé Berlié
                
                
                  Idem.
                  
                  Abrégé chronologique de l’histoire ancienne avant Jesus Christ
                
                
                  Epuisé et peu estimé
                  
                  Dictionnaire historique et bibliographique by Ladvocat 4 vol in 12 
                
                
                  On imprime cet ouvrage à Lyon en 12 vol 8o
                  
                  Dictionnaire historique par une société de Gens de lettres 9 vol 8o
                
                
                  Rare. Attendre le hazard d’une vente.
                  
                  Abrégé chronologique de l’histoire de Pologne par l’abbé Coyer
                
                
                  inconnu Nous ne connaisson que le droit des gens.
                  
                  Watel Questions du droit Naturel
                
                
                  Lequel des ouvrages de Muratori? faut-il vous envoyer les antiquités, les annales, les écrivains d’Italie? Je n’ai osé prendre sur moi.
                  
                  Muratori
                
                
                  Introuvable
                  
                  Shardü Leges Rhodiorum
                
                
                  Idem.
                  
                  Us et coutumes de la mer par Clairac
                
                
                  Idem.
                  
                  Heineccie scriptores de Jure maritimo
                
                
                  Continuation de recherces
                  
                  Wadin œuvres sur les lois maritimes dont les titres sont inconnus
                
                
                
                  Idem
                  
                  Arithmetique de Playfair 4o imprimé à Paris en 1787 ou environ
                
                
                  Idem
                  
                  Table des vivans de Susmick 
                
                
                  introuvable à Paris. J’ai écrit à Londres à mon correspondant Mr Aug. Gameau Albermarle street No 51 Piccadilly qui peut vous bien servir pour toutes demandes de livres anglais
                  
                  Scapulæ Lexicon Edit. de Londres
                
                
                  Continuation de recherches.
                  
                  Heiderici Lexicon 4o
                
              
              
            
           
          Editors’ Translation
            
              
                Sir,
                Paris, 10 Quai Voltaire20 Prairial Year 11. 9 June 1803 (Old Style)
              
              I have the honor of confirming my earlier letters and informing you that, per your order, I have just sent two cases designated JFP No. 1 and 2. The invoice is enclosed. I set the prices as moderately as possible and considered your interest as if it were my own. The notes concerning the missing volumes from your Encyclopédie méthodique were so clear that I was able to gather and send all of them. Below you will find, Sir: 1. A few titles that will be sent in a third case with the reasons why they are not in the first two. 2. A list of the books I cannot locate along with the explanations.
              Be sure of my unwavering zeal, Sir. It is proportionate to my deep admiration for you.
              Enclosed is the prospectus for a periodical that has served the arts and sciences. The Aurora’s esteemed editor has already discussed it in his paper. For the fourth year, I have made considerable changes in the format of this journal.
              With this letter you will also find the outline of my etymological and systematic dictionary of the French language on which I have been working for almost 24 years.
              I have the honor of being your respectful, very humble, and very obedient servant.
              
                Pougens
              
              
                
                  
                    Contents of Case No. 3
                  
                  
                    This work is very expensive in shops. I am waiting for a copy to come up at the book sale of the late Prince of Monaco in the next two weeks.
                    
                    Corps universel diplomatique by Dumont. 8 volumes in folio.
                  
                  
                    I am waiting to acquire this at a fair price in a sale that is supposed to take place very soon.
                    
                    Code de l’humanité by Felice.
                  
                  
                    As above. This work is very rare in Paris.
                    
                    Dictionary of the royal academy of Madrid.
                  
                  
                  
                    I wanted you to have the Florence edition, but have found only the in-quarto in Paris. I have written to my correspondent. If there is a delay, I will send you my own copy, which I would have done earlier if it had been in better condition.
                    
                    Dictionary of the academy of Crusca.
                  
                  
                    N.B.  If I have the good fortune of finding some of the titles listed below, I will add them to the case.
                  
                  
                    Books requested by Mr. Jefferson that we have not yet located
                  
                  
                    Impossible to obtain, unless I am lucky enough to come upon it at a book sale.
                    
                    Essai historique et chronologique by the Abbé Berlié.
                  
                  
                    Same.
                    
                    Abrégé chronologique de l’histoire ancienne … avant Jesus Christ.
                  
                  
                    Out of print and not highly regarded.
                    
                    Dictionnaire historique et bibliographique by Ladvocat, 4 volumes in duodecimo. 
                  
                  
                    This work is published in Lyon in 12 volumes octavo.
                    
                    Dictionnaire historique by a society of men of letters, 9 volumes octavo.
                  
                  
                    Rare. We must await the good fortune of finding it in a book sale.
                    
                    Chronological summary of the history of Poland by the Abbé Coyer.
                  
                  
                    Unknown. I only know his Droit des gens.
                    
                    Vattel, Questions de droit naturel.
                  
                  
                    Which of Muratori’s works should I send you? The Antiquités, the Annales, or the Ecrivains d’Italie? I dare not take it upon myself to choose.
                    
                    Muratori.
                  
                  
                    Impossible to find.
                    
                    Schardius, Leges Rhodiorum.
                  
                  
                    Same.
                    
                    Us et coustumes de la mer by Cleirac.
                  
                  
                    Same.
                    
                    Heineccius, Scriptores de Jure Nautico.
                  
                  
                    I am still searching.
                    
                    Valin, works on maritime law (titles unknown).
                  
                  
                    Same.
                    
                    Playfair, Arithmétique, in quarto, printed in Paris in 1787 or thereabouts.
                  
                  
                    Same.
                    
                    Life table by Süssmilch. 
                  
                  
                    Cannot be found in Paris. I wrote to my London correspondent, Mr. Auguste Gameau, 51 Albemarle Street, Picadilly, who can help you with requests for English books.
                    
                    Scapula, Lexicon, London edition.
                  
                  
                    Still searching.
                    
                    Hederich, Lexicon, in quarto.
                  
                
              
            
          